Citation Nr: 1624133	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board secured a March 2014 Veterans Health Administration (VHA) medical expert advisory opinion in the matter (and a May 2014 addendum).  The Veteran and his representative were provided copies and afforded opportunity to respond/supplement the record.  In June 2014, the Veteran submitted evidence to the Board and stated that he was not waiving Agency of Original Jurisdiction (AOJ) initial consideration of the evidence.  Accordingly, in March 2015 the case was remanded for AOJ initial consideration of the evidence.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury or disease in service.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A March 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how disability ratings and effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate

At the March 2012 videoconference hearing the undersigned advised the Veteran of what is necessary to substantiate his claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and submissions reflect knowledge of what is needed to substantiate the claim.  He has not alleged a deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a June 2010 VA examination (which established he has a hearing loss disability as defined by regulation). The Board obtain a VHA medical advisory opinion and a clarifying addendum opinion in this matter, and finds them adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative had opportunity to respond, and have done so.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including SNHL, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance if the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1. Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was aircraft mechanic.  It is not in dispute that he was exposed to hazardous levels of noise in service.  

On February 1965 service enlistment examination, the Veteran's ears were normal on clinical evaluation, and whispered voice hearing acuity was 15/15 bilaterally; there was no audiometry.

On a July 1966 annual audiogram, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
10

On November 1967 service separation examination audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
15
15

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  

On June 2010 VA audiology examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
50
LEFT
20
25
30
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left.  Bilateral sensorineural hearing loss and tinnitus (which it was noted began 5 years prior were diagnosed.  Bilateral tinnitus was also diagnosed, which the examiner noted had begun.  The examiner opined that the Veteran's tinnitus was as likely as not related to military noise exposure from jet aircraft.  The examiner also opined that the Veteran's bilateral hearing loss was less likely as not (less than 50 percent probability) caused by his military service because his November 1967 service separation examination showed normal hearing bilaterally, and while tinnitus was as likely as not related to military noise exposure, "noise-induced tinnitus can co-exist with normal puretone thresholds."  

Based on the June 2010 VA examiner's opinion a July 2010 rating decision granted the Veteran service connection for tinnitus.  

A December 2010 VA audiology treatment record notes the Veteran was fitted for hearing aids in both ears. 
A February 2012 private physician's letter indicates that the Veteran "gradually lost 40 to 50 percent of the hearing of his right ear."  He opined that the Veteran was exposed to extreme noise during service, and it was his "feeling that that may very well be contributing to his hearing loss."  

At the March 2012 videoconference hearing, the Veteran testified regarding his exposure to noise in service.  He indicated that he did not have audiometry on service separation examination, and that he would submit a private medical opinion to counter the negative opinion by the June 2010 VA examiner.

In an April 2012 addendum to the February 2012 letter, the Veteran's private physician opined that because the Veteran's tinnitus is related directly with high frequency hearing loss, "it follows that the hearing loss is also service related to noise exposure."

The Board thereafter secured a March 2014 VHA expert advisory opinion (with a May 2014 clarifying addendum) in this matter.  In March 2014 the consulting expert opined that the Veteran's hearing loss is not at least as likely as not related to military noise exposure because acoustic trauma typically results in high frequency hearing loss (soon after the trauma) and the audiogram at separation showed normal hearing in both ears, with no complaints of hearing loss or ear trouble noted at separation.  The expert also observed that according to the Institute of Medicine there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, and that it is more likely that the Veteran's hearing loss was due to age or noise exposure after service.  In the May 2014 addendum, the consulting expert expressed disagreement with the April 2012 private opinion that the Veteran's hearing loss should also be service connected since his tinnitus is service connected.  He explained that while it tinnitus may be related to hearing loss, the Veteran did not have hearing loss at discharge from service.  He indicated that tinnitus could have a different etiology than hearing loss, and that a person can experience tinnitus and yet have normal hearing. 

In a June 2014 statement, the Veteran indicated that he misspoke on June 2010 VA examination when he indicated that his tinnitus began 5 years prior, and that instead he should have said that it reached a level requiring treatment 5 years prior.  

In May 2016 written argument, the Veteran's representative cited to medical literature from the American Tinnitus Association indicating that SNHL is commonly accompanied by tinnitus.  The representative also noted that exposure to loud noises, can damage the auditory system and result in hearing loss and sometimes tinnitus. 

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 38 C.F.R. §3.385).  It is also not in dispute that by virtue of his military occupation he was exposed to hazardous levels of noise in service.  What he must still show to substantiate this claim is that there is a nexus between hearing loss and his service/exposure to noise trauma therein.  

A hearing loss disability in either ear (as defined in 38 C.F.R. § 3.385) was not manifested in service, and SNHL was not manifested in the first postservice year.  The earliest documentation of a hearing loss disability is in 2010.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

Consequently, what is left for consideration is whether in the absence of evidence of onset in service and continuity thereafter the Veteran's current hearing loss disability may be related to his remote service/exposure to noise trauma therein.  That is a medical question requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is medical evidence both supporting the Veteran's claim and against it.

Supporting the Veteran's claim is an April 2012 private medical opinion that the Veteran's tinnitus (which is service connected) is directly related to his hearing loss.  In so stating (without explaining why they are related) the opinion is conclusory, and lacks probative value.  To the extent that it is submitted to support a secondary service connection theory of entitlement (under 38 C.F.R. § 3.310), it does not explain the manner in which tinnitus would have caused or aggravated a hearing loss disability.  Regarding a direct relationship of hearing loss to noise trauma in service the provider's earlier (February 2012) opinion is couched in speculative terms, "may very well" and therefore lacks probative value.  The provider does not cite to supporting factual data or medical literature for the opinions offered.

The medical literature cited in the representative's May 2016 written argument notes that tinnitus can occur with SNHL; but it does not indicate that SNHL is caused or aggravated by tinnitus; nor does it indicate that tinnitus and SNHL necessarily share a common etiology.  It is non-specific as to the instant case, and without an accompanying medical opinion that relates it to the facts in the instant case also lacks probative value.  Significantly, the June 2010 VA examiner and the VHA expert acknowledged that tinnitus may occur with SNHL, but both noted that the opposite is also true, that tinnitus may co-exist with normal hearing.  They found that in the circumstances of the instant case lengthy postservice interval before hearing loss was documented was evidence that the etiology of the Veteran's hearing loss was distinct form the etiology of his tinnitus.

The June 2010 VA opinion, and the March 2014 VHA opinion, and May 2014 addendum, cumulatively, are probative evidence against the Veteran's claim and the Board finds them persuasive.  The providers reviewed the record, considered the Veteran's lay assertions regarding acoustic trauma in service, and supported their opinions with rationale that cites to supporting factual data (to include the lengthy postservice intervening period before a hearing loss disability was shown and that there are nonservice-related etiological factors for the Veteran's hearing loss, to include the aging process and exposure to noise after service to which the Veteran's hearing loss is more readily related).  The providers are medical professionals with subject matter expertise.  Their opinions against the claim outweigh in probative value the evidence supporting the claim (which the Board found lacking in probative value).

The Veteran's lay assertions that his hearing loss is related to noise trauma in service are not competent evidence in the matter.  Whether or not a current hearing loss disability is related to noise trauma during remote service is a medical question beyond the scope of common knowledge or capability of lay observation.   It requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran is a layperson who does not profess to have any medical expertise, and the supporting medical opinions and medical literature he submitted are, as indicated outweighed in probative value by the detailed medical opinions against his claim.
 
The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his active service and his exposure to noise trauma therein; accordingly the preponderance of the evidence is against this claim. Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


